           Case 2:20-cv-02100-KJD-DJA Document 10 Filed 04/09/21 Page 1 of 2




1
                              UNITED STATES DISTRICT COURT
2
                                     DISTRICT OF NEVADA
3

4
      ROBERT JACKSON,                                Case No. 2:20-cv-02100-KJD-DJA
5
           Petitioner,
6                                                    ORDER
           v.
7

8     CALVIN JOHNSON, et al.,
9          Respondents.
10

11

12         In this habeas corpus action, the respondents were due on April 13, 2021, to
13   respond to petitioner Robert Jackson’s pro se amended habeas petition (ECF No. 7).
14   See Order entered December 14, 2021 (ECF No. 6) (120 days from December 14,
15   2021, to respond).
16         On April 8, 2021, Respondents filed a motion for extension of time (ECF No. 9),
17   requesting a 90-day extension, to July 12, 2021, to respond to Jackson’s amended
18   petition. Respondents’ counsel states that the extension of time is necessary because
19   of the time necessary to obtain, organize, and examine the relatively large state court
20   record. The Court finds that Respondents’ motion for extension of time is made in good
21   faith and not solely for the purpose of delay, and there is good cause for the extension
22   of time requested.
23         IT IS THEREFORE ORDERED that Respondents’ Motion for Enlargement of
24   Time (ECF No. 9) is GRANTED. Respondents will have until and including July 12,
25   2021, to respond to the amended petition for writ of habeas corpus.
26   ///
27   ///
28   ///
                                                 1
            Case 2:20-cv-02100-KJD-DJA Document 10 Filed 04/09/21 Page 2 of 2




1           IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order entered December 14, 2021 (ECF No. 6) will remain

3    in effect.

4

5                       9 day of ______________________,
            DATED THIS ___           April               2021.

6

7
                                                   KENT J. DAWSON,
8                                                  UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                               2
